Title: [Diary entry: 20 July 1781]
From: Washington, George
To: 

20th. Count de Rochambeau having called upon me, in the name of Count de Barras, for a definitive plan of Campaign, that he might communicate it to the Count de Grasse—I could not but acknowledge, that the uncertainties under which we labour—the few Men who have joined (either as recruits for the Continental Battns. or Militia) & the ignorance in which I am kept by some of the States on whom I mostly depended—especially Massachusetts from whose Govr. I have not received a line since I addressed him from Weathersfd. the 23d. of May last—rendered it impracticable for me to do more than to prepare, first, for the enterprize against New York as agreed to at Weathersfield and secondly for the relief of the Southern States if after all my efforts, & earnest application to these States it should be found at the arrivl. of Count de Grasse that I had neither men, nor means adequate to the first object. To give this opinion I was further induced from the uncertainty with respect to the time of the arrival of the French Fleet & whether Land Troops would come in it or not as had been earnestly requested by me & inforced by the Minister of France. The uncertainty of sufficient aids, of Men & Means from the States to whom application had been made, and the discouraging prospects before me of having my requisitions complied with—added to an unwillingness to incur any expence that could be avoided induced me to desire Genl. Knox to suspend the Transport of the heavy Cannon & Stores from Philadelphia lest we should have them to carry back again or be encumbd. with them in the field.